PER CURIAM
Defendant appeals his convictions for assault and criminal trespass. He first assigns error to the trial court’s acceptance of his waiver of counsel and its decision to permit him to defend himself pro se, because, among other things, the court failed to inform him of the dangers of self-representation. The state concedes that the record fails to show a constitutionally valid waiver of counsel. We accept the concession. Defendant also assigns error to the trial court’s failure to deliver a requested instruction on self-defense. In light of the state’s concession of error on the first assignment of error, however, the second is moot.
Reversed and remanded for new trial.